Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-8 and 10-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 12/01/2021 is fully considered. The remarks and amendments submitted by the Applicant for independent Claims 1 and 10 have overcome prior art of record.
Regarding claims 1 and 10, none of the prior art of record teaches or suggests, alone or in combination, “the electrically conductive base body has a smaller thermally conductive cross-sectional area between the measurement regions than in other regions of the electrical contact element.”
The cited prior art of record Sauer (US20180050599A1), Gaul (US20120119702A1), Kautz (US20050209813A1), Rostalski (US20160081629A1) and Narita (I.Narita, Car adapter with thermal sensors, IBM technical disclosure bulletin, Vol. 38 No. 04 April 1995) have been found to be the closest prior art.
Regarding claim 1, Sauer teaches an electrical contact element (i.e. two contact pins 5 and 6) (fig.1), comprising: an electrically conductive base body ([0032], two contact pins essentially made of iron (Fe)), having a longitudinal axis (e.g. axis running along wire section 7) (fig.1) extending along a plugging direction (e.g. direction along contact pins 5 and 6) (fig.1); and 
Sauer does not teach the first temperature probe and the second temperature probe measuring an absolute temperature of the electrical contact element at the pair of different measurement regions, the electrically conductive base body has a smaller thermally conductive cross-sectional area between the measurement regions than in other regions of the electrical contact element.
Gaul teaches in a similar field of endeavor of plug device for charging cable for an electric vehicle, that it is conventional to have a temperature probe (i.e. temperature detection means 42a) (fig.2) measuring an absolute temperature of the electrical contact element ([0017], temperature detection means arranged in the region of the housing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the absolute temperature measuring probe in Sauer, as taught by Gaul, as it provides the advantage of greater safety from thermal risks.
Sauer and Gaul do not teach the electrically conductive base body has a smaller thermally conductive cross-sectional area between the measurement regions than in other regions of the electrical contact element.

Rostalski teaches in a similar field of endeavor of determining a core body temperature, a first temperature probe (i.e. first sensor element 7) (fig.1) and a second temperature probe (i.e. second sensor element 9) (fig.1) arranged at a pair of different measurement regions (implicit, as seen in fig.1), the first temperature probe and the second temperature probe measuring an absolute temperature ([0032], The difference may be, for example, the absolute or relative difference between two values).
Narita teaches in a similar field of endeavor of car adapter with thermal sensors, an electrical contact element (i.e. the circuit of invention) (fig), comprising: an electrically conductive base body (i.e. for cigarette lighter connection) (fig) having a longitudinal axis (e.g. axis along the arrow labeled plus terminal) (fig) extending along a plugging direction (implicit); and a first temperature probe (i.e. thermistor at plus terminal TH1) (fig) and a second temperature probe (i.e. thermistor at minus terminal) (fig) arranged at a pair of different measurement regions (implicit, as seen in fig).

Claims 2, 3 and 6-8 are allowed as they depend on allowable claim 1.
Regarding claim 10, it is allowed mutatis mutandis the reasons for claim 1 above.
Claims 11-15 are allowed as they depend on allowable claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/08/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839